

115 HR 7020 IH: District of Columbia Public-Private Partnerships Home Rule Act
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7020IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo authorize the District of Columbia to enter into multi-year agreements to carry out certain
			 public-private partnership projects and make payments for the termination
			 costs under such agreements in any fiscal year, and for other purposes.
	
 1.Short titleThis Act may be cited as the District of Columbia Public-Private Partnerships Home Rule Act. 2.Authorizing District of Columbia to enter into multi-year agreements to carry out public-private partnership proj­ects and pay termination costs in any fiscal year (a)Authorizing agreements and paymentsNotwithstanding any provision of subchapter III of chapter 13 or subchapter II of chapter 15 of title 31, United States Code (commonly known as the Anti-Deficiency Act) and subject to subsection (b), the District of Columbia may enter into a multi-year public-private partnership agreement under the Public–Private Partnership Act of 2014 (sec. 2–271.01 et seq., D.C. Official Code) and make payments for the termination costs under such an agreement in any fiscal year.
			(b)Conditions for payments for termination costs
 (1)Approval by Chief Financial OfficerThe District of Columbia may make a payment under subsection (a) in any fiscal year for termination costs described in such subsection only if the Chief Financial Officer of the District of Columbia certifies that a source of funds is available for the payment from other appropriations then available for any other purpose, consistent with the limitations of paragraph (2).
 (2)Prohibiting use of reserve funds as source of paymentsThe funds used to make a payment under subsection (a) for termination costs described in such subsection may not be derived from amounts held in the emergency cash reserve fund described in section 450A(a) of the District of Columbia Home Rule Act (sec. 1–204.50a(a), D.C. Official Code) or the contingency cash reserve fund described in section 450A(b) of such Act (sec. 1–204.50a(b), D.C. Official Code).
 (c)Treatment of funds used To make paymentsAny funds certified by the Chief Financial Officer as available to be used to make a payment under subsection (a) for termination costs described in such subsection shall be deemed to have been appropriated for the purpose of the payment, shall retain appropriations authority for such purpose, and shall remain available until expended for such purpose.
 (d)Effective dateThis Act shall apply with respect to payments made during fiscal year 2019 or any succeeding fiscal year.
			